Citation Nr: 1112817	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-36 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Bay Pines, Florida Health Care System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on April 18, 2009, at the Helen Ellis Memorial Hospital in Tampa Springs, Florida, and from the affiliated Tampa Bay Emergency Physicians.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967.  

This appeal to the Board of Veterans' Appeals (Board) is from May 2009 decisions of the Department of Veterans Affairs (VA) Bay Pines, Florida Health Care System.  Because this appeal concerns payment or reimbursement of unauthorized medical expenses (UME), the local VA medical center (VAMC) decided the claim and, therefore, is the agency of original jurisdiction (AOJ), rather than the local regional office (RO).

The Board is remanding the claim.


REMAND

When submitting her August 2009 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board (i.e., a Travel Board hearing).  A more recent March 2011 motion from her representative reiterated this hearing request.  So this hearing must be scheduled before deciding her appeal.  38 C.F.R. §§ 20.700, 20.704 (2010).

Accordingly, the claim is REMANDED for the following action:

Schedule a Travel Board hearing at the earliest opportunity.  [Also inform the Veteran that she may have a videoconference hearing before the Board, instead, if this would provide an opportunity to have her hearing sooner and is to her satisfaction.]  Notify her of the date, time and location of her hearing.  Put a copy of this letter in her claims file.  

If she fails to report for this hearing or changes her mind and elects not to have it, then also document this in the claims file.

The appellant has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


